Title: From James Madison to Albert Gallatin, 24 January 1805 (Abstract)
From: Madison, James
To: Gallatin, Albert


24 January 1805, Department of State. “Be pleased to issue your warrant on the appropriation for the relief & protection of American Seamen for $985.41—in favor of D. Bethune, as assignee of Dr. Gourly, it being for a bill of exchange for £221.14.42 Sterling dated the 17th. Octr. 1804, and drawn by M: Lamar Esqr. Consul of the U. States at Madeira in favor of the said Dr. Gourlay, the sd. Lamar to be charged with the same and held accountable.”
